UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 14, 2013 MedeFile International, Inc. (Exact Name of Registrant as Specified in Charter) Nevada 033-25126 D 85-0368333 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 301 Yamato Road Suite 1200 Boca Raton, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (561) 912-3393 (Former name or former address, if changed since last report) Copies to: Richard A. Friedman, Esq. Jeff Cahlon, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 Telephone: (212)930-9700 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement On April 14, 2013, MedeFile International, Inc. (the “Company”) entered into and closed a securities purchase agreement with an accredited investor (the “Investor”) pursuant to which the Company sold 2,000,000 shares of common stock for a purchase price of $400,000. The Company also issued to the Investor four-year warrants to purchase 400,000 shares of common stock with an exercise price of $0.20. In connection with the foregoing, the Company relied on the exemption from registration provided by Section 4(2) of the Securities Act of 1933, as amended, for transactions not involving a public offering. Item 3.02 Unregistered Sales of Equity Securities. See Item 1.01. Item 9.01 Financial Statements and Exhibits (d)Exhibits. Exhibit No. Description Securities Purchase Agreement, dated April 14, 2013, between the Company and the Investor Warrant issued to the Investor SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MEDEFILE INTERNATIONAL, INC. Date:April 18, 2013 By: /s/Kevin Hauser Name: Kevin Hauser Title:Chief Executive Officer
